DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed April 6, 2020; the Information Disclosure Statement (IDS) filed April 6, 2020; and the Response to Restriction Requirement filed May 18, 2022.

Claims 1-20 are pending in the application.  Claims 6-20 are withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on April 6, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on May 18, 2022 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-5, the term “first heated film” in claim 1 (and “second heated film in claim 5) is a relative term that renders the claim indefinite.  The term “heated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The temperature of the film necessary to meet the claim limitations is rendered indefinite by the used of the term “heated.”  For example, would a cold film that has been warmed to room temperature be “heated.”  As such, would the structure of a room temperature film (that could have been, or that was, slightly cooler) meet the limitation of a “heated” film.  In the interest of compact prosecution, the term “heated film” is interpreted as “film.”  However, clarification and/or correction are required.  Claims 2-5 are rejected as they depend from claim 1 (and/or as they include the term “heated film”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20100172101 A1 to Yao et al. (referred to hereafter as “Yao”).

Regarding claim 1, Yao teaches a conductive heat radiation film {Figure 3} comprising: a first heated film {44} including a plurality of first metal particles {60}; and a plurality of carbon nanotubes {20} including tips adhered to the first heated film. Regarding claim 2 (that depends from claim 1), Yao teaches each of the first metal particles includes silver {“heat conductive particles 60 may be made of metal…The metal may be…silver” (paragraph [0020])}.  It is noted that the Yao first heated film {44} is a film that could have been obtained by including a step of heating a paste including the first metal particles at a temperature of 130° C. or less. Regarding claim 3 (that depends from claim 1), Yao teaches each of the first metal particles includes copper {“heat conductive particles 60 may be made of metal…The metal may be…copper” (paragraph [0020])}.  It is noted that the Yao first heated film {44} is a film that could have been obtained by including a step of heating a paste including the first metal particles at a temperature of 210° C. or less.Regarding claim 4 (that depends from claim 1), Yao Figure 3 shows that the first metal particles {60} are not adhered to each other. Regarding claim 5 (that depends from claim 1), Yao teaches a second heated film {42} including a plurality of second metal particles {60 in 42}; wherein the ends of the carbon nanotubes {20} opposite to the tips are adhere to the second heated film.

Conclusion
The additional cited references appear to be relevant to the present disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826